DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 1/31/2022 has been entered.  Claims 1-13 are pending in the application with claims 1-5, 7-12 amended, claims 10-12 withdrawn, and claim 13 newly added.  The previous 35 USC 112 rejection of claims 1-9 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “to hold the first drive source and the gear train are in the non-interlinked state” in Lines 4-5, wherein the recitation of “are in” is unclear in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US Patent Application Publication No. 2014/0180008).

In regard to claim 1, Okamoto discloses an insertion tool (1 Fig. 1) comprising:
an insertion portion (2) for insertion into a body, the insertion portion extending along a central axis from a proximal-end portion to a distal-end portion (Fig. 1); and
(3) configured to be positioned on the proximal-end portion of the insertion portion for transmitting drive power to a driven member (2w) disposed on a distal-end portion of the insertion portion (Fig. 1), the drive power transmitting mechanism including:
a gear train (36, 9) that is configured to transmit drive power from a first drive source that is electrically driven (Fig. 2 illustrates the gear train transmitting power from a motor (21), the examiner would like to note the recitation of a first drive source is merely intended use and a first drive source is not required by the prior art), the gear train including at least two gears (36, 9) that are arranged closer to the first drive source than the two gears are to the driven member (Fig. 2), and
a joint mechanism (34, 30, 38) that includes at least a rotational shaft (30) and is configured to:
join the first drive source to the gear train so as to transmit the drive power from the first drive source to the gear train in an interlinked state (Fig. 2 illustrates a drive source (21) connected to the gear train via the joint mechanism in an interlinked state), and
unjoin the first drive source from the gear train in a non-interlinked state (Par. 67 teaches of the drive cable (20) of the drive source (21) attachable/detachable from the endoscope (1)); and
wherein in the non-interlinked state in which the first drive source is unjoined from the gear train, the joint mechanism is configured to be joined to a second drive (a second drive source is capable of being joined to the joint mechanism when a first drive source is detached).

In regard to claim 2, Okamoto teaches wherein the drive power transmitting mechanism (3) is housed in a case disposed on the proximal-end portion of the insertion portion; and the joint mechanism is capable of being exposed from the case (Fig. 2 shows the joint mechanism extending from the case (3) through universal cord (4) and exposed to the environment through connector (5)).

In regard to claim 3, Okamoto teaches wherein the joint mechanism further includes:
a relay gear (38) rotatable by the drive power from the first drive source (Fig. 2), and
a hub (24) that is engageable with the relay gear for bringing the first drive source and the gear train into the interlinked state (Fig. 2) and detachable from the relay gear for bringing the first drive source and the gear train into the non-interlinked state (via detachment of cable (20) from the connector (5) would cause the hub (24) and relay gear (38) to be detached from each other causing the non-interlinked state, Par. 67, Fig. 2).

In regard to claim 5, Okamoto teaches insertion system (100, Fig. 1) comprising:
the insertion tool of claim 1 (see rejection of claim 1); and
the second drive source (21) that is different from the first drive source (an additional drive source, such as a first drive source is capable of use with the insertion tool), the second drive source being configured to be joined to the joint mechanism such that the second drive source and the gear train are in the second interlinked state when the first drive source and the gear train are in the non-interlinked state (the second drive source (21), Fig. 2 is capable of being in the interlinked state when a first drive source is in a non-interlinked state, the examiner would like to note a first drive source has not been positively recited and is therefore intended use).

In regard to claim 6, Okamoto teaches wherein the joint mechanism is capable of joining the first drive source to the joint mechanism for transmitting the drive power from the first drive source to the gear train (Fig. 2 illustrates the joint mechanism capable of being joined to a first drive source and transmit drive power from the first drive source to the gear train), and of unjoining the first drive source from the joint mechanism (Par. 67 teaches the drive source can be detached from gear (38), Fig. 2).

In regard to claim 7, Okamoto teaches wherein the second drive source is configured to be manually driven and joined to the joint mechanism in a state in which the first drive source is unjoined from the joint mechanism (the second drive source is manually controlled via rotation of knob (3a), Par. 59-62).

In regard to claim 8, Okamoto teaches the second drive source is configured to be electrically driven and joined to the joint mechanism in a state in which the first drive source is unjoined from the joint mechanism (the second drive source is electrically controlled via control apparatus (15), Par. 59-62).

In regard to claim 9, Okamoto teaches wherein the gear train is configured to reduce a speed in the drive power transmitted from the joint mechanism to the driven member (via the pulley gear (9) being larger than the spur gear (36), Fig. 2).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 2, 2022